Citation Nr: 1438072	
Decision Date: 08/26/14    Archive Date: 09/03/14	

DOCKET NO.  10-13 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the feet, to include dermatophytosis, dermatitis, and "jungle rot."

2.  Entitlement to service connection for a disorder characterized by boils.

3.  Entitlement to service connection for skin cancer, to include as the residual of exposure to Agent Orange.

4.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968, a portion of which represented service in the Republic of Vietnam.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A hearing before the undersigned was conducted in December 2011.  The Board remanded the case in April 2012.

Upon review of this case, it would appear that, in addition to the issues currently before the Board, the Veteran seeks entitlement to service connection for diabetes mellitus based on exposure to Agent Orange.  Moreover, it is at this time unclear whether the Veteran additionally seeks entitlement to a total disability rating based on individual unemployability.  Inasmuch as these issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, referred to the Agency of Original Jurisdiction (AOJ) for clarification, and, if necessary, appropriate action.

Finally, for reasons which will become apparent, the appeal as to the issues of entitlement to service connection for a skin disorder of the feet, boils, and skin cancer is being REMANDED to the AOJ for additional development.  VA will notify you if further action is required on your part.

FINDING OF FACT

The Veteran's service-connected posttraumatic stress disorder is currently productive of occupational and social impairment, with reduced reliability and productivity, but no evidence of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the schedular criteria for an initial 50 percent evaluation, but no more, for the Veteran's service-connected posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.3, 4.7, and Part 4, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) as to this issue.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

With respect to VA's notice obligations, because the matter at issue concerns an appeal from an initial rating, VCAA notice obligations were fully satisfied when service connection was granted.  See Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  The record does not show, nor does the appellant contend, that any notice deficiencies resulted in prejudice.  

VA further has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, afforded VA examinations.  There is no evidence that additional records have yet to be requested with respect to the issue on appeal, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of the hearing before the undersigned Veterans Law Judge in December 2011, as well as both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims entitlement to an increased initial evaluation for posttraumatic stress disorder.  In pertinent part, it is contended that current manifestations of that disability are more severe than now evaluated, and productive of a greater degree of impairment than is reflected by the 30 percent schedular evaluation now in effect.

In that regard, disability evaluations are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for the disability in question.  Rather, at the time of the initial rating, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  Accordingly, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2013), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).

In the case at hand, in a rating decision of November 2008, VA granted entitlement to service connection and a 30 percent evaluation for posttraumatic stress disorder, effective from October 24, 2007, the date of receipt of the Veteran's claim.  The Veteran voiced his disagreement with that determination, and the current appeal ensued.

At the time of a VA psychiatric examination in November 2008, it was noted that the Veteran had received no treatment for mental health problems either in service, or in the private sector.  However, according to the Veteran, his private primary care physician had prescribed medication in an attempt to assist him with sleep.  When questioned, the Veteran indicated that he was currently employed with the United States Postal Service, working on a sorting machine.  Moreover, he had been working with the Postal Service for the past 16 years.  By the Veteran's own admission, he experienced no impairment on the job as a result of his service-connected posttraumatic stress disorder.  Nor was there any evidence of impairment of thought processes, or of communication or social functioning.  According to the Veteran, he was close to his wife and children, and had a number of friends.  

Significantly, at the time of examination, the Veteran denied any history or symptoms of depression, mania, hypomania, or psychosis.  While according to the Veteran, he experienced some anxiety, he denied any panic symptoms.  

On mental status examination, the Veteran was well groomed and casually attired, and both alert and well oriented.  While the Veteran appeared slightly anxious and guarded, at the time of examination, there was no evidence of any abnormal involuntary movements.  Eye contact was fair, and the Veteran's speech was clear, with a normal rate, tone, and volume.  According to the examiner, the Veteran's mood was "anxious."  However, his affect was both congruent and appropriate.  Thought processes were organized and goal-oriented, and there was no evidence of any looseness of association or flight of ideas.  Thought content was devoid of suicidal or homicidal ideation or plan, and no delusions were in evidence.  Nor was there any evidence of hallucinations or other perceptual disturbances.  Judgment and insight were described as fair, and the Veteran's cognition was grossly intact.  According to the examiner, the Veteran was at low risk for violence to himself or others, and denied any thoughts, plans, or intent of harm to himself or others.  The pertinent diagnosis noted was posttraumatic stress disorder, "combat related," with a Global Assessment of Functioning Score of 54.  

At the time of a private psychological evaluation in August 2009, the Veteran's presenting problems included constant anxiety, depression, labile mood, and sleep disturbance.  According to the Veteran, his precipitating stressor was his wife's illness.  Noted at the time of evaluation was that the Veteran was employed by the United States Postal Service as a mail processor.  

On mental status examination, the Veteran was well oriented in all spheres.  While the Veteran appeared alert, his affect was labile, and his mood somewhat depressed and anxious.  At the time of evaluation, the Veteran presented himself in a neatly dressed and well groomed fashion.  Eye contact was described as good, and his speech was logical, coherent, and goal directed.  According to the examiner, the Veteran's recent memory appeared mildly impaired.  However, his remote memory was unimpaired.  At the time of evaluation, the Veteran's thought content was characterized by no significant preoccupations.  The Veteran denied hallucinations, and his attitude was both cooperative and interested.  Regarding insight, the Veteran verbalized awareness of his problems and saw their consequences.  His judgment was fair, though attention/concentration was characterized by distractibility.  Regarding impulse control, the Veteran was reflective and able to resist urges.  The Veteran's sleep was characterized by early morning awakening and nightmares, and his insight was described as fair.  The pertinent diagnoses noted were posttraumatic stress disorder; and major depressive disorder, single episode, severe, without psychotic features.  At the time of examination, the Global Assessment of Functioning Score assigned was 48.

During the course of private outpatient psychotherapy in November 2011, the Veteran was described as well oriented in all spheres.  While he appeared alert, his affect was somewhat labile, and his mood depressed and anxious.  According to the examiner, the Veteran presented himself in a neatly dressed and well groomed fashion.  Eye contact was described as good, and the Veteran's speech was logical, coherent, and goal-directed.  The Veteran's recent memory appeared unimpaired, and his remote memory was similarly unimpaired.  At the time of evaluation, the Veteran's thought content was characterized by no significant preoccupations.  He denied hallucinations, and none were evident.  According to the examiner, the Veteran's attitude could be described as cooperative and interested.  Regarding insight, the Veteran verbalized awareness of his problems and saw their consequences.  His judgment was described as fair, and attention/concentration was characterized by an ability to attend and maintain focus.  Regarding impulse control, the Veteran was reflective, and able to resist urges.  At the time of examination, the Veteran's sleep was characterized by early morning awakening, and his insight was fair.  The pertinent diagnoses noted were posttraumatic stress disorder; major depressive disorder, single episode, severe, without psychotic features; and cognitive disorder, not otherwise specified.  The Global Assessment of Functioning Score assigned was 55, with the highest Global Assessment of Functioning Score over the course of the past year being 80.

At the time of a VA psychological examination in May 2012, the Veteran's posttraumatic stress disorder was described as being characterized by occupational and social impairment, with reduced reliability and productivity.  When questioned, the Veteran indicated that, since his wife's death, he had experienced a sharp increase in panic attacks and profound indecision.  Additionally noted were problems with sleep, concentration, and memory, as well as flashbacks, irritability, hypervigilance, and an exaggerated startle response.  

Symptomatology associated with the Veteran's posttraumatic stress disorder consisted of a depressed mood and anxiety, as well as panic attacks more than once a week, near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, or recent events.  Additionally noted were problems with a flattened affect, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and impaired impulse control, such as unprovoked irritability with periods of violence.  The pertinent diagnosis noted was posttraumatic stress disorder, with a Global Assessment of Functioning Score of 55.  

Pursuant to applicable law and regulation, the 30 percent evaluation currently in effect for service-connected posttraumatic stress disorder contemplates the presence of occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal) due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, or recent events).  

In contrast, a 50 percent evaluation requires demonstrated evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

Finally, a 70 percent evaluation for service-connected posttraumatic stress disorder requires demonstrated evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and/or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 and Part 4, Diagnostic Code 9411 (2013).  

Global Assessment of Functioning Scores are based on a scale reflecting "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV), page 32].  A Global Assessment of Functioning Score of between 41 and 50 is defined as " serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A Global Assessment of Functioning Score of between 51 and 60 is defined as "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  While the Rating Schedule indicates that the rating agency must be familiar with the Diagnostic and Statistical Manual of Mental Disorders, VA does not assign disability percentages based solely on Global Assessment of Functioning Scores.  See 38 C.F.R. § 4.130 (2013).  Rather, Global Assessment of Functioning scores are but one factor to be considered in conjunction with all other pertinent evidence of record.  

Based on the aforementioned evidence, it is clear that a 50 percent evaluation, but no more, is warranted for the Veteran's service-connected posttraumatic stress disorder.  In that regard, and as noted above, as of the time of a recent VA psychological examination in May 2012, the Veteran's posttraumatic stress disorder was described as productive of occupational and social impairment, with reduced reliability and productivity, consistent with a 50 percent evaluation.  While it is true that, at the time of that examination, the Veteran exhibited certain psychiatric symptomatology consistent with a 70 percent evaluation, the majority of psychiatric symptomatology present was entirely consistent with no more than a 50 percent evaluation.  Significantly, such symptomatology included a depressed mood and anxiety, as well as a flattened affect, impaired abstract thinking, and disturbances of motivation and mood.  Significantly, at no time during the course of the current appeal has the Veteran exhibited suicidal ideation, obsessional rituals which interfere with his routine activities, illogical, obscure, or irrelevant speech, or a neglect of his personal appearance and hygiene.  Under the circumstances, an initial 50 percent evaluation, but no more, is warranted for the Veteran's service-connected posttraumatic stress disorder.  

In reaching this determination, the Board has considered whether referral for an extraschedular consideration is warranted, but finds that the Veteran's posttraumatic stress disorder does not present an exceptional disability picture.  See 38 C.F.R. § 3.321(b)(1) (2013).  The schedular rating criteria considered in this case more than adequately describe the Veteran's functional limitations and symptomatology regarding this disability, which means his disability picture is contemplated by the Rating Schedule, and those criteria are adequate to address his symptoms.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence of record indicates that the Veteran was employed through the bulk of the appellate term, and that, when he was not working, it was due to his own personal decision to take retirement.  Under the circumstances, the assigned schedular rating adequately addresses, as far as can practicably be determined, his average impairment of earning capacity.  See 38 C.F.R. § 4.1 (2013). 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial 50 percent evaluation, but no more, for the Veteran's service-connected posttraumatic stress disorder is granted, subject to those regulations governing the award of monetary benefits.  


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for a skin disorder of the feet, boils, and skin cancer.  However, a review of the record raises some question as to the exact nature and etiology of those disabilities.  

In that regard, a review of service treatment records discloses that, in December 1967, the Veteran received treatment for what was described at that time as a "foot rash."  However, as of the time of a service separation examination in May 1968, the Veteran denied any skin problems.  A physical examination of the Veteran's skin conducted at that time was within normal limits, and no pertinent diagnosis was noted.

The Board observes that, since the time of the Veteran's discharge from service, he has received diagnoses of and/or rather extensive treatment for cysts and/or boils, squamous cell carcinoma, seborrheic keratosis, dermatophytosis of the feet, tinea pedis, hidradenitis suppurativa, and comedomes "consistent with chloracne."  Significantly, while at the time of a VA dermatologic examination in May 2012, there was noted a history of and/or findings consistent with some of the aforementioned skin disorders, no opinion was offered as to whether any of the Veteran's current skin disorders are in some way related to his period of active military service, to include service in the Republic of Vietnam.  

The Board observes that, based on evidence contained in the file, the Veteran was scheduled for an additional VA dermatologic examination in early July 2012, apparently for the purpose of obtaining the aforementioned nexus opinion.  Significantly, while according to a recent Supplemental Statement of the Case, the Veteran failed to report for that examination, in correspondence of December 2012, the Veteran clearly indicated that he "did make his VA scheduled appointments on July 6, 2012."  Regrettably, a review of the Veteran's claims folder fails to reveal any report of that July 2012 examination.  

Based on the aforementioned, the Board is of the opinion that additional development of the evidence is necessary prior to a final adjudication of the Veteran's current claims.  Accordingly, the case is REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to July 2013, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The AOJ should then attempt to obtain the report of the VA dermatologic examination which was apparently conducted on July 6, 2012.  Once obtained, that report should be included in the Veteran's claims folder.  Should the report of the July 6, 2012 VA dermatologic examination prove unavailable, the Veteran should be afforded an additional VA dermatologic examination in order to more accurately determine the exact nature and etiology of the skin disorders at issue.  Should an additional VA examination prove necessary, the Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the dermatologic examination, the examining dermatologist should specifically comment as to whether the Veteran currently suffers from chronic, clinically-identifiable skin disorders, to include a skin disorder of the feet, boils, or skin cancer, and, if so, whether such pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service, including exposure to Agent Orange in the Republic of Vietnam.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the dermatologic examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then readjudicate the Veteran's claims for service connection for a skin disorder of the feet [to include dermatophytosis, dermatitis, and "jungle rot," a disorder characterized by boils, and skin cancer (to include as a residual of exposure to Agent Orange)].  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in December 2012.  An appropriate period of time should be allowed for response.   

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


